  8:20-cv-00121-BCB-MDN Doc # 20 Filed: 04/17/20 Page 1 of 1 - Page ID # 220



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

VICKIE MILLER,

                        Plaintiff,                                     8:20CV121

        vs.
                                                              ORDER TO SHOW CAUSE
C. R. BARD, INC., and BARD
PERIPHERAL VASCULAR, INC.,

                        Defendants.



       On March 30, 2020, the Office of the Clerk sent letters (Filing Nos. 7 & 8) to attorneys
David M. Langevin and Brett A. McSweeney directing them to register for admission to practice
in this court and to register for the Case Management/Electronic Case Files (CM/ECF) system of
the U.S. District Court for the District of Nebraska as required by NEGenR 1.3(a) and NEGenR
1.3(b)(1). As of April 17, 2020, the above attorneys have not complied with the Clerk’s letter.
Accordingly,


       IT IS ORDERED: On or before May 4, 2020, David M. Langevin and Brett A.
McSweeney shall either comply with the requests set forth in the letters from the Clerk of the Court
or show cause by written affidavit why they cannot comply with the rules of the Court. Failure to
comply with this order will result in being removed as counsel of record.


       Dated this 17th day of April, 2020.
                                                     BY THE COURT:


                                                     s./Michael D. Nelson
                                                     United States Magistrate Judge
